Citation Nr: 0619559	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  05-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Wichita, Kansas.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran now suffers from bilateral hearing loss and 
tinnitus.

3.  A VA audiologist has not linked the veteran's hearing 
loss and tinnitus with the veteran's military service.

4.  A private audiologist has linked the veteran's hearing 
loss and tinnitus with the veteran's military service.  

5.  Resolving all doubt in his favor, the veteran's current 
hearing loss and tinnitus is related to his period of active 
duty in the US Navy.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's bilateral hearing loss was incurred in or 
caused by the veteran's military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's tinnitus was incurred in or caused by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).    

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus.  

The veteran contends that while serving aboard the USS 
Calvert (APA 32), he was constantly exposed to engine and 
other loud ship noise.  He avers that this exposure lead to 
the development of tinnitus and the hearing loss from which 
he now suffers therefrom.  A review of the claims folder 
indicates that the veteran was an "FN" or fireman and 
worked in the engine/boiler room areas of the ship.  The 
Board takes judicial notice that the veteran was exposed to 
loud noises in the engine/boiler room areas of the USS 
Calvert.

Shortly before the veteran was released from his duties in 
the Navy, he underwent a physical examination.  Said 
examination was accomplished in October 1963; a part of that 
examination was "testing" of the veteran's hearing.  A 
whisper test was accomplished and the separation examination 
report reflects that the veteran's hearing was normal with a 
whisper voice and spoken voice score of 15, respectively in 
both ears.  There are no complaints of hearing problems noted 
in the remaining service medical records.  

Following the veteran's application for benefits, the veteran 
underwent a VA audiological examination.  On the authorized 
audiological evaluation in November 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
75
70
75
LEFT
45
50
50
55
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  

The examiner was asked to express an opinion as to whether 
the veteran's claimed tinnitus and bilateral hearing loss 
were related to the veteran's military service.  The examiner 
wrote the following:

	. . . this veteran's hearing loss 
and tinnitus are less likely as not (less 
than 50/50 probability) caused by or the 
result of any acoustic trauma, injury, 
disease or event in his military service.  

The veteran also underwent a private examination of his 
hearing at the Shepard's Hearing Aid Center in April 2005.  
The examiner provided a written statement concerning the 
veteran's hearing and tinnitus.  She stated:

	. . . His testing indicates 
sensorineural . . . hearing loss to both 
ears.  More likely than not [the veteran] 
developed his bilateral sensorineural 
hearing loss and tinnitus as the result 
of being exposed to the loud noise of 
working in an enclosed engine room around 
turbo diesel engines that were running 
while he [w]as doing maintenance on them.  
This also put him right next to them 
while reading the gauges while aboard the 
USS Calvary (APA 32) . . . 

To support his claim, the veteran proffered a statement from 
his brother which merely reported that the brother and the 
veteran had lived together after the veteran's discharge from 
the Navy, and that the veteran appeared to be "hard of 
hearing" after his enlistment.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005). The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service- 
connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

To establish service connection for a hearing loss, the 
veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (2005), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connection for hearing loss 
will be granted.

In this instance the evidence shows that the veteran now 
suffers from bilateral hearing loss.  He has also been 
diagnosed as having tinnitus.  There are no service medical 
records showing any type of hearing loss during the veteran's 
service.  A VA examiner has opined that the veteran's current 
hearing disability and tinnitus are not related to his 
service, and a private examiner has proffered an opinion to 
the contrary.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise on both issues before the Board.  Because the 
evidence is in equipoise, and since the appellant is supposed 
to be afforded the benefit-of-the-doubt, the Board concludes 
that the veteran's bilateral hearing loss and tinnitus are 
the result of his military service, and service connection is 
granted.




ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is granted.

2.  Entitlement to service connection for tinnitus is 
granted.




____________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


